EXAMINER'S AMENDMENT

Election/Restrictions
Claims 10-13, 19, and 28 are rejoined.  Because claims 10-13, 19, and 28 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Kling on 7/6/2022.
The application has been amended as follows: 
in claim 1, line 3: "the proximal segment or distal segment” was changed to “the proximal segment and/or distal segment”
in claim 1, lines 15-16: “(b) a distal element configured for fixation of the distal segment; and (c) a load application unit configured to:” was changed to 
“(b) a distal element configured for fixation of the distal segment; 
(c) a linking element connecting the proximal element and the distal element, wherein the proximal element and the distal element each have a point fixed to each other via the linking element; and
(d) a load application unit configured to:”
in claim 2, lines 1-2: “comprising a spacer element rotatingly connecting” was changed to “wherein the linking element rotatingly connects”
in claim 5, lines 3-4 “rotation of the joint about an axis in said first plane” was changed to “rotation between the proximal and distal elements about the axis of said first plane”
in claim 10, line 1: “the determination of the moment” was changed to “a determination of a moment”
in claim 10, line 5: “in an assembly of claim 1” was inserted after “positioning the extremity”
in claim 10, lines 9-10: “the position and orientation of the anthroplasty” was changed to “position and orientation of the joint implant”
in claim 10, line 10: “bones” was changed to “bone”
in claim 10, line 13: “the” was inserted before “digital geometry processing”
in claim 10, line 14: “the one or more implant(s)” was changed to “the joint implant”
in claim 10, line 16: “measurements” was changed to “spatial position and orientation data”
in claim 10, line 18: “bones” was changed to “bone”
in claim 10, line 19: “bones” was changed to “bone”
in claim 11, lines 2-3: “the” was inserted before “digital geometry processing”
in claim 11, line 4: “bones” was changed to “bone”
in claim 11, line 4: “a first set” was changed to “the first set”
in claim 12, line 2: “in step (b) or step (c)” was inserted after “orientation data”
in claim 12, line 3: “, preferably” was deleted;
in claim 13, lines 4-5: “the implant and the proximal and distal bone segments in the proximal and distal segments of the limb” was changed to “the joint implant and the proximal and distal bones of the extremity”
in claim 13, line 4: “from steps (b) and (c)” was inserted after “orientation data”
in claim 19, line 2: “the implant” was changed to “the joint implant”
in claim 19, line 3: “inducible movement of the implant or implants” was changed to “the inducible movement of the joint implant”
in claim 19, line 5: “the joint structure between images” was changed to “the joint between the images”
in claim 28, line 3: “the desired load exposure” was changed to “a desired load exposure”
in claim 34, lines 16-17: “(b) a distal element configured for fixation of the distal segment; and (c) a load application unit configured to apply a desired load exposure to the proximal and” was changed to:
“(b) a distal element configured for fixation of the distal segment; 
(c) a linking element connecting the proximal element and the distal element, wherein the proximal element and the distal element each have a point fixed to each other via the linking element; and
(d) a load application unit configured to apply a desired load exposure to the proximal and”
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “(c) a linking element connecting the proximal element and the distal element, wherein the proximal element and the distal element each have a point fixed to each other via the linking element” along with the other features of claim 1.
Claims 2, 4-5, 7, 10-13, 19, 21, 28, and 30-33 are allowable by virtue of their dependence from claim 1.
With respect to claim 34, the prior art does not teach or suggest (c) a linking element connecting the proximal element and the distal element, wherein the proximal element and the distal element each have a point fixed to each other via the linking element” along with the other features of claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791